Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 14th day of May,
2018, by and between Kohl’s Department Stores, Inc. and Kohl’s Corporation
(collectively referred to in this Agreement as “Company”) and Doug Howe
(“Executive”).

The Company desires to employ Executive, and Executive desires to be employed by
the Company, on the terms and conditions set forth herein.

The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (the “Parties”), the Parties agree as follows:

 

ARTICLE I

EMPLOYMENT

1.1Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the three (3) year period commencing on May 14,
2018 (the “Initial Term”), subject to earlier termination as hereinafter set
forth in Article III, below.  This Agreement shall be automatically extended for
one (1) day each day during the term (the Initial Term as so extended, the
“Renewal Term”) unless the Company shall give the Executive written notice of
intention not to renew, in which case this Agreement shall terminate as of the
end of the Initial Term or said Renewal Term, as applicable or unless this
Agreement is earlier terminated as set forth in Article III, below.  If this
Agreement is extended, the terms of this Agreement during such Renewal Term
shall be the same as the terms in effect immediately prior to such extension
(including the early termination provisions set forth in Article III, below),
subject to any such changes or modifications as mutually may be agreed between
the Parties as evidenced in a written instrument signed by both the Company
and Executive.  If Executive’s employment is terminated for any reason specified
in Section 3.1, below, after Company has provided a notice of non-renewal under
this Section 1.1, such termination will be treated as a termination under the
applicable provision of Section 3.1 and not as a termination due to non-renewal
under this Section 1.1.  

 

1.2Position and Duties.  Executive shall be employed in the position of Chief
Merchandising Officer, and shall be subject to the authority of, and shall
report to, the Company’s Chief Executive Officer and/or Board of Directors (the
“Board”).  Executive’s duties and responsibilities shall include all those
customarily attendant to the position of Chief Merchandising Officer and such
other duties and responsibilities as may be assigned from time to time by
Executive’s supervisor and/or the Company’s Board.  Executive shall devote
Executive’s entire business time, attention and energies exclusively to the
business interests of the Company while employed by the Company except as
otherwise specifically approved in writing by Executive’s supervisor and/or the
Company’s Board.  During the Initial Term and

1

 

--------------------------------------------------------------------------------

 

the Renewal Term, Executive may not participate on the board of directors or any
similar governing body of any for-profit entity other than the Company, unless
first approved in writing by the Company’s Board.  

 

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1Base Salary.  During the Initial Term and the Renewal Term, the Company shall
pay Executive an annual base salary as described in Exhibit A (a copy of which
is attached hereto and incorporated herein), payable in accordance with the
normal payroll practices and schedule of the Company (“Base Salary”).  The Base
Salary shall be subject to adjustment from time to time as determined by the
Board.

 

2.2Benefit Plans and Fringe Benefits.  During the Initial Term and the Renewal
Term, Executive will be eligible to participate in the plans, programs and
policies including, without limitation, group medical insurance, fringe
benefits, paid vacation, expense reimbursement and incentive pay plans, which
the Company makes available to senior executives of the Company in accordance
with the eligibility requirements, terms and conditions of such plans, programs
and policies in effect from time to time.  Executive acknowledges and agrees
that the Company may amend, modify or terminate any of such plans, programs and
policies at any time at its discretion.

 

2.3Equity Plans or Programs.  During the Initial Term and the Renewal Term,
Executive may be eligible to participate in stock option, phantom stock,
restricted stock or other similar equity incentive plans or programs which the
Company may establish from time to time.  The terms of any such plans or
programs, and Executive’s eligibility to participate in them, shall be
established by the Board at its sole discretion.  Executive acknowledges and
agrees that the Company may amend, modify or terminate any of such plans or
programs at any time at its discretion.

 

In no event will the reimbursements or in-kind benefits to be provided by the
Company pursuant to this Agreement in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.  Further, any reimbursements to be
provided by the Company pursuant to this Agreement shall be paid to the
Executive no later than the calendar year following the calendar year in which
the Executive incurs the expenses.

ARTICLE III

TERMINATION

3.1Right to Terminate; Automatic Termination.

 

(a)Termination Without Cause.  Subject to Section 3.2, below, the Company
may terminate Executive’s employment and all of the Company’s obligations under
this

2

 

--------------------------------------------------------------------------------

 

Agreement at any time and for any reason.

 

(b)Termination For Cause.  Subject to Section 3.2, below, the Company may
terminate Executive’s employment and all of the Company’s obligations under this
Agreement at any time for Cause (defined below) by giving notice to Executive
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the Company may designate.  “Cause”
shall mean any of the following:  (i) Executive’s continuous failure to
substantially perform Executive’s duties after a written demand for substantial
performance is delivered to Executive that specifically identifies the manner in
which the Company believes that Executive has not substantially performed
his/her duties, and Executive has failed to demonstrate substantial efforts to
resume substantial performance of Executive’s duties on a continuous basis
within thirty (30) calendar days after receiving such demand; (ii) Executive’s
violation of a material provision of “Kohl’s Ethical Standards and
Responsibilities” which is materially injurious to the Company, monetarily or
otherwise; (iii) any dishonest or fraudulent conduct which results, or is
intended to result, in gain to Executive or Executive’s personal enrichment at
the expense of the Company; or (iv) any material breach of this Agreement by
Executive after a written notice of such breach is delivered to Executive that
specifically identifies the manner in which the Company believes that Executive
has breached this Agreement, and Executive has failed to cure such breach within
thirty (30) calendar days after receiving such demand; provided, however, that
no cure period shall be required for breaches of Articles IV, V, VI or VII,
below, of this Agreement; or (vi) conviction of Executive, after all applicable
rights of appeal have been exhausted or waived, of any crime.  Notwithstanding
the conviction of a crime as described in the preceding subsection (vi), the
Board, in its sole discretion, may waive such termination in the event it
determines that such crime does not discredit the Company or is not detrimental
to the Company's reputation or goodwill, and any decision by the Board with
respect to such waiver shall be final.

 

(c)Termination for Good Reason.  Subject to Section 3.2, below, Executive may
terminate Executive’s employment and all of the Company’s obligations under this
Agreement at any time for Good Reason (defined below) by giving written notice
to the Company stating the basis for such termination, effective immediately
upon giving such notice.  “Good Reason” shall mean any of the following: (i) the
Company gives Executive written notice of non-renewal pursuant to Section 1.1;
(ii) a material reduction in Executive’s status, title, position,
responsibilities or Base Salary; (iii) any material breach by the Company of
this Agreement; (iv) any purported termination of the Executive’s employment for
Cause which does not comply with the terms of this Agreement; or (v) a mandatory
relocation of Executive’s employment with the Company from the Milwaukee,
Wisconsin area, except for travel reasonably required in the performance of
Executive’s duties and responsibilities.  Notwithstanding the foregoing, no
termination shall be for Good Reason unless Executive has provided the Company
with written notice of the conduct alleged to have caused Good Reason within
thirty (30) calendar days of such conduct and at least thirty (30) calendar days
have elapsed after the Company’s receipt of such written notice from Executive,
during which the Company has failed to demonstrate substantial efforts to cure
any such alleged conduct.




3

 

--------------------------------------------------------------------------------

 

(d)Termination by Death or Disability.  Subject to Section 3.2, below,
Executive’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Executive’s death or a determination of Disability of Executive.
 For purposes of this Agreement, “Disability” means the Executive: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) has been, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.   A determination
of Disability shall be made by the Company, which may, at its sole discretion,
consult with a physician or physicians satisfactory to the Company,
and Executive shall cooperate with any efforts to make such determination.  Any
such determination shall be conclusive and binding on the parties.  Any
determination of Disability under this Section 3.1(d) is not intended to alter
any benefits any party may be entitled to receive under any disability insurance
policy carried by either the Company or Executive with respect to Executive,
which benefits shall be governed solely by the terms of any such insurance
policy.

 

(e)Termination by Resignation.  Subject to Section 3.2, below, Executive’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Executive’s provision of written
notice to the Company of Executive’s resignation from employment with the
Company or at such other time as may be mutually agreed between the Parties
following the provision of such notice.

 

(f)Separation of Service.  A termination of employment under this Agreement
shall only occur to the extent Executive has a “separation from service” from
Company in accordance with Section 409A of the Code.  Under Section 409A, a
“separation from service” occurs when Executive and the Company reasonably
anticipate that no further services will be performed by Executive after a
certain date or that the level of bona fide services Executive would perform
after such date (whether as an employee or as a consultant) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed by Executive over the immediately preceding 36-month period.

 

3.2Rights Upon Termination.

 

(a)Termination By Company for Cause, By Company’s Non-Renewal or By Executive
Due to Resignation Other Than For Good Reason .  If Executive’s employment is
terminated by the Company pursuant to Section 3.1(b), above, by the Company due
to non-renewal pursuant to Section 1.1, above, or by Executive pursuant to
Section 3.1(e), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive (i) any unpaid Base Salary
with respect to the period prior to the effective date of termination together
with payment of any vacation that Executive has accrued but not used through the
date of termination; (ii) reimbursement of expenses to which Executive
is entitled

4

 

--------------------------------------------------------------------------------

 

under Section 2.2, above; and (iii) Executive’s unpaid bonus, if any,
attributable to any complete fiscal year of the Company ended before the date of
termination (in the aggregate, the “Accrued Benefits”).  Any such bonus payment
shall be made at the same time as any such bonus is paid to other similarly
situated executives of the Company.  Furthermore, under this Section 3.2(a),
vesting of any Company stock options granted to Executive ceases on the
effective date of termination, and any unvested stock options lapse and are
forfeited immediately upon the effective date of termination.

 

(b)Termination Due to Executive’s Death.   If Executive’s employment is
terminated due to Executive’s death pursuant to Section 3.1(d), above, Executive
shall have no further rights against the Company hereunder, except for the right
to receive (i) Accrued Benefits; (ii) Health Insurance Continuation (defined
below); and (iii) a share of any bonus attributable to the fiscal year of the
Company during which the effective date of termination occurs determined as
follows: the product of (x) the average bonuses paid or payable, including any
amounts that were deferred in respect of the three (3) fiscal years immediately
preceding the fiscal year in which the effective date of termination occurs and
(y) a fraction, the numerator of which is the number of days completed in the
fiscal year in which the effective date of termination occurs through the
effective date of termination and the denominator of which is three hundred
sixty-five (365) (the “Historic Pro Rata Bonus”).  The Pro Rata Bonus or  the
Historic Pro Rata Bonus shall be paid at the same time as any such bonuses are
paid to other similarly situated executives of the Company.  Upon termination
due to  the Executive’s death, Executive shall also be entitled to a severance
payment equal to fifty percent (50%) of Executive’s Base Salary payable for one
(1) year following the effective date of termination pursuant to normal payroll
practices.  Furthermore, under this Section 3.2(b), if Executive’s termination
is due to Executive’s death, all Company stock options granted to Executive
shall immediately vest upon the date of Executive’s death.

 

(c)Termination Due to Disability.  If Executive’s employment is terminated due
to Executive’s Disability pursuant to Section 3.1(d), above, Executive shall
have no further rights against the Company hereunder, except for the right to
receive (i) Accrued Benefits; (ii) Health Insurance Continuation (defined
below); (iii) the Historic Pro Rata Bonus; and (iv) a Severance Benefit.  The
Historic Pro Rata Bonus payment shall be made at the same time as any such
bonuses are paid to other similarly situated executives of the Company.  For
purposes of this Section 3.2(c), “Severance Benefit” means six (6) months of
Base Salary, payable in equal installments during the six (6) month period
following Executive’s exhaustion of any short-term disability benefits provided
by the Company, in accordance with the normal payroll practices and schedule of
the Company.  The amount of such Severance Benefit shall be reduced by any
compensation (including any payments from the Company or any benefit plans,
policies or programs sponsored by the Company) earned or received by Executive
during the six (6) month period following the date of termination and the six
(6) month period during which Executive receives the Severance Benefit, and
Executive agrees to reimburse the Company for the amount of any such reduction.
 Executive acknowledges and agrees that, upon the cessation, if any, of such
Disability during the period of the payment of the Severance Benefit, he/she has
an obligation to use his/her reasonable efforts to secure other employment
consistent with Executive’s status and experience and that his/her failure to do
so, as determined at the sole

5

 

--------------------------------------------------------------------------------

 

discretion of the Board, is a breach of this Agreement.  Furthermore, under this
Section 3.2(c), vesting of any Company stock options granted to Executive shall
cease on the effective date of termination, and any unvested stock options shall
lapse and be forfeited as of such date.

 

(d)Termination By Company Without Cause or By Executive for Good Reason.

 

i.No Change of Control.  If Executive’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by Executive pursuant to Section 3.1(c),
above, and such termination does not occur three (3) months prior to or within
one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus (defined below); provided, however, that the Pro
Rata Bonus payment shall be made at the same time as any such bonuses are paid
to other similarly situated executives of the Company; (D) outplacement services
from an outplacement service company of the Company’s choosing at a cost not to
exceed Twenty Thousand Dollars ($20,000.00), payable directly to such
outplacement service company (“Outplacement Services”); and (E) Health Insurance
Continuation (defined below).  

 

For purposes of this Section 3.2(d)(i), “Severance Payment” means an amount
equal to the sum of:

(x) Executive’s Base Salary for the remainder of the then current Initial Term
or Renewal Term of this Agreement, but not to exceed two and nine-tenths (2.9)
years; plus

(y) an amount equal to the average (calculated at the sole discretion of the
Company) of bonuses paid or payable, including any amounts that were deferred,
in respect of the three (3) fiscal years immediately preceding the fiscal year
in which the effective date of termination occurs.   

The Severance Payment shall be paid to Executive in a lump sum within forty (40)
days after the effective date of termination, subject to Section 3.2(e) below.

For purposes of this Section 3.2(d)(i), the “Pro Rata Bonus” means an amount
equal to the product of:

(x) the bonus attributable to the fiscal year of the Company during which the
Executive’s termination occurs equal in amount to the bonus the Executive would
have received for the full fiscal year had the Executive’s employment not
terminated and determined, where applicable, by taking into account the actual
performance of the Company at year-end; and

(y) a fraction, the numerator of which is the number of days completed in the

6

 

--------------------------------------------------------------------------------

 

fiscal year in which the effective date of termination occurs through the
effective date of termination and the denominator of which is three hundred
sixty-five (365).   

Furthermore, under this Section 3.2(d)(i), vesting of any Company stock options
granted to Executive prior to the date of termination shall continue as
scheduled until the term of this Agreement expires, after which such vesting
ceases and any unvested stock options lapse and are forfeited.

ii.Change of Control.  If Executive’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by the Executive pursuant to Section
3.1(c), above, and such termination occurs within three (3) months prior to or
one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Historic Pro Rata Bonus; provided, however, that such bonus
payments shall be made at the same time as any such bonuses are paid to other
similarly situated executives of the Company; (D) Health Insurance Continuation
(defined below) for the period of time equal to the remainder of the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9) years
following the effective date of Executive’s termination; and (E) Outplacement
Services.  

 

For purposes of this Section 3.2(d)(ii), “Severance Payment” means an amount
equal to the sum of:

(x) Executive’s Base Salary for the period of time equal to the remainder of the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9) years;
plus

(y) an amount equal to the average (calculated at the sole discretion of the
Company) of bonuses paid or payable, including any amounts that were deferred,
in respect of the three (3) fiscal years immediately preceding the fiscal year
in which the effective date of termination occurs, times the number of years,
rounded to the nearest tenth, remaining in the then-current Renewal Term, but
not to exceed two and nine-tenths (2.9).  

The Severance Payment shall be paid to Executive in a lump sum within forty (40)
days after the effective date of termination, subject to Section 3.2(e) below.

Furthermore, under this Section 3.2(d)(ii), vesting of any Company stock options
granted to Executive prior to termination shall occur immediately upon the date
of termination.

iii.Definition – Change of Control.  “Change of Control” means the occurrence of
(1) the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act

7

 

--------------------------------------------------------------------------------

 

of 1934, as amended (“Exchange Act”)), other than the Company, a subsidiary of
the Company or any employee benefit plan or plans sponsored by the Company or
any subsidiary of the Company, directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of thirty-three percent (33%) or
more of the then outstanding shares of common stock of the Company or voting
securities representing thirty-three percent (33%) or more of the combined
voting power of the Company’s then outstanding voting securities ordinarily
entitled to vote in the election of directors unless the Incumbent Board
(defined below), before such acquisition or within thirty (30) days thereafter,
deems such acquisition not to be a Change of Control; or (2) individuals who, as
of the date of this Agreement, constitute the Board (as of such date, “Incumbent
Board”) ceasing for any reason to constitute at least a majority of such Board;
provided, however, that any person becoming a director subsequent to the date of
this Agreement whose election, or nomination for election by the shareholders of
the Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest which was
(or, if threatened, would have been) subject to Exchange Act Rule 14a-12(c); or
(3) the consummation of any merger, consolidation or share exchange of the
Company with any other corporation, other than a merger, consolidation or share
exchange which results in more than sixty percent (60%) of the outstanding
shares of the common stock, and voting securities representing more than sixty
percent (60%) of the combined voting power of then outstanding voting securities
entitled to vote generally in the election of directors, of the surviving,
consolidated or resulting corporation being then beneficially owned, directly or
indirectly, by the persons who were the Company’s shareholders immediately prior
to such transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Company’s then outstanding Common
Stock or then outstanding voting securities, as the case may be; or (4) the
consummation of any liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company.

 

Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or if there is no such successor
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.

iv.Definition – Health Insurance Continuation.  For purposes of Sections 3.2
(b), 3.2 (c), 3.2(d)(i) and 3.2(d)(ii) above, the term “Health Insurance
Continuation” means that, in the event the Executive's employment with the
Company is terminated for any reason other than (A) a termination for Cause, (B)
the Company’s non-renewal, or (C) a voluntary termination by the Executive for
any reason other than "Good Reason" or other than approved by the Board of
Directors of the Company, the Company shall continue to provide health insurance
and a supplemental executive medical plan, as applicable, with coverage for
Executive and Executive’s dependants

8

 

--------------------------------------------------------------------------------

 

eligible for coverage under such insurance and medical plans (the “Executive’s
Eligible Dependants”), substantially the same as that covering Executive and
Executive’s Eligible Dependants as of the date of the effective date of
termination (collectively the “Health Insurance Benefits”).   In the event of
Executive’s death, the Health Insurance Benefits shall continue to be provided
to Executive’s Eligible Dependants, in each case for as long as each individual
would have continued to qualify as an eligible dependant under the terms of the
applicable insurance and medical plans had Executive been living. The Company’s
responsibility to provide Health Insurance Continuation shall at all times be
contingent upon:

 

 

(1)

The Health Insurance Benefits being reasonably available to the Company with
respect to Executive and Executive’s Eligible Dependants, as the case may be;
and

 

 

(2)

Following the termination of Executive’s employment with the Company, Executive
or Executive’s Eligible Dependants, as the case may be, shall reimburse the
Company for all premiums paid for Executive’s Health Insurance Benefits, as
determined by the Company in good faith from time to time.  The Company shall
provide Executive a quarterly invoice for such reimbursement, and amounts due
hereunder may be withheld from other amounts payable to Executive. 

 

Any Health Insurance Continuation provided for herein will cease forever on the
date on which Executive becomes eligible for health insurance coverage under
another employer’s group health insurance plan, and, within five (5) calendar
days of Executive becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Executive agrees to inform the Company
of such fact in writing.

 

In no event will the Health Insurance Continuation to be provided by the Company
pursuant to this Agreement in one taxable year affect the amount of Health
Insurance Continuation to be provided in any other taxable year, nor will
Executive’s right to Health Insurance Continuation be subject to liquidation or
exchange for another benefit.

(e)Delay of Payments if Required by Section 409A.  If amounts paid to Executive
pursuant to any Subsection of Section 3.2 would be subject to a penalty under
Section 409A of the Internal Revenue Code because Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), such payments will be
delayed until a date which is six (6) months after Executive’s termination of
employment, at which point any such delayed payments will be paid to Executive
in a lump sum.  

 

(f)Other Equity Awards.  Future vesting of any equity awards not specifically
addressed in this Section 3.2 shall be determined in accordance with the terms
of the equity award agreement and the Long Term Compensation Plan pursuant to
which such awards were made.

9

 

--------------------------------------------------------------------------------

 

 




10

 

--------------------------------------------------------------------------------

 

3.3Return of Records.  Upon termination of employment, for whatever reason, or
upon request by the Company at any time, Executive shall immediately return to
the Company all documents, records, and materials belonging and/or relating to
the Company, and all copies of all such materials.  Upon termination of
employment, for whatever reason, or upon request by the Company at any time,
Executive further agrees to destroy such records maintained by Executive on
Executive’s own computer equipment.

 

3.4Release.  As a condition to the receipt of any amounts or benefits after
termination of employment for whatever reason, Executive, or his/her personal
representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other items, a general
release of claims against the Company and, as an additional condition to the
receipt of such amounts or benefits, Executive shall refuse to exercise any
right to revoke such release agreement during any applicable rescission period.
 Such written release under this Section 3.4  (A) shall be delivered to
Executive within three (3) business days after the date of termination of
Executive’s employment, and (B) must be executed by Executive and the rescission
period must expire without revocation of such release within 40 days following
the date of termination of employment or Executive shall forfeit the
compensation and benefits provided under this Agreement that are conditioned
upon the release. Where any payment or benefit under the Agreement constitutes a
nonqualified deferred compensation arrangement within the meaning of Section
409A of the Code, to the extent that (i) Executive is not a “specified employee”
as defined in Section 409A of the Code and (ii) such payments would otherwise be
paid or provided to Executive within the 40-day period following the date of
termination of employment, such payment(s) or benefit(s) shall commence
following Executive’s execution of the written release and the expiration of the
applicable rescission period, except where the 40-day period following the date
of termination of employment spans two different calendar years, in which case
such payment(s) or benefit(s) will not commence until the later calendar year
during the 40-day period.  

 

ARTICLE IV

CONFIDENTIALITY

4.1Acknowledgments.  Executive acknowledges and agrees that, as an integral part
of its business, the Company has expended a great deal of time, money and effort
to develop and maintain confidential, proprietary and trade secret information
to compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace.  Executive further acknowledges and agrees that in
Executive’s position with the Company, the Company provides Executive with
access to its confidential, proprietary and trade secret information, strategies
and other confidential business information that would be of considerable value
to competitive businesses.  As a result, Executive acknowledges and agrees that
the restrictions contained in this Article IV are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information.  For purposes of this Article IV, the term “Company”
means Kohl’s Department Stores, Inc. and its parent companies, subsidiaries and
other affiliates.

 

4.2Confidentiality During Employment.  During the term of Executive’s employment

11

 

--------------------------------------------------------------------------------

 

under this Agreement, Executive will not directly or indirectly use or disclose
any Confidential Information or Trade Secrets (defined below) except in the
interest and for the benefit of the Company.  

 

4.3Trade Secrets Post-Employment.  After the termination, for whatever reason,
of Executive’s employment with the Company, Executive will not directly or
indirectly use or disclose any Trade Secrets.  Nothing in this Agreement shall
limit or supersede any common law, statutory or other protections of trade
secrets where such protections provide the Company with greater rights or
protections for a longer duration than provided in this Agreement.

 

4.4Confidential Information Post-Employment.  For a period of two (2) years
following termination, for whatever reason, of Executive’s employment with the
Company, Executive will not directly or indirectly use or disclose any
Confidential Information, unless such information ceases to be deemed
Confidential Information by means of one of the exclusions set forth in Section
4.5(c), below.

 

4.5Definitions.

 

(a)Trade Secret.  The term “Trade Secret” shall have that meaning set forth
under applicable law.

 

(b)Confidential Information.  The term “Confidential Information” shall mean all
non-Trade Secret information of, about or related to the Company, whether
created by, for or provided to the Company, which is not known to the public or
the Company’s competitors, generally, including, but not limited to:  (i) 
 strategic growth plans, pricing policies and strategies, employment records and
policies, operational methods, marketing plans and strategies, advertising plans
and strategies, product development techniques and plans, business acquisition
and divestiture plans, resources, vendors, sources of supply, suppliers and
supplier contractual relationships and terms, technical processes, designs,
inventions, research programs and results, source code, short-term and
long-range planning, projections, information systems, sales objectives and
performance, profit and profit margins, and seasonal plans, goals and
objectives; (ii) information that is marked or otherwise designated or treated
as confidential or proprietary by the Company; and (iii) information received by
the Company from others which the Company has an obligation to treat as
confidential.

 

(c)Exclusions.  Notwithstanding the foregoing, the term “Confidential
Information” shall not include, and the obligations set forth in this Article IV
shall not apply to, any information which: (i) can be demonstrated by Executive
to have been known by Executive prior to Executive’s employment by the Company;
(ii) is or becomes generally available to the public through no act or omission
of Executive; (iii) is obtained by Executive in good faith from a third party
who discloses such information to Executive on a non-confidential basis without
violating any obligation of confidentiality or secrecy relating to the
information disclosed; or (iv) is independently developed by Executive outside
the scope of Executive’s employment without use of Confidential Information or
Trade Secrets.

 




12

 

--------------------------------------------------------------------------------

 

(d)Defend Trade Secrets Act. With respect to the disclosure of a trade secret
and in accordance with 18 U.S.C. § 1833, Executive shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, provided
that, the information is disclosed solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding filed under seal so that
it is not disclosed to the public.  Executive is further notified that if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to Executive’s attorney and use the trade secret information in the court
proceeding, provided that, Executive files any document containing the trade
secret under seal so that it is not disclosed to the public and does not
disclose the trade secret, except pursuant to court order.

 

ARTICLE V

RESTRICTED SERVICES OBLIGATION

5.1Acknowledgments.  Executive acknowledges and agrees that the Company is one
of the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Executive to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers, vendors, employees and other associates) and to maintain business
information for the Company’s exclusive ownership and use.  As a result,
Executive acknowledges and agrees that the restrictions contained in this
Article V are reasonable, appropriate and necessary for the protection of the
Company’s goodwill, customer, supplier, vendor, employee and other associate
relationships and Confidential Information and Trade Secrets.  Executive further
acknowledges and agrees that the restrictions contained in this Article V will
not pose an undue hardship on Executive or Executive’s ability to find gainful
employment.  For purposes of this Article V, the term “Company” means Kohl’s
Department Stores, Inc. and its parent companies, subsidiaries and other
affiliates.

 

5.2Restricted Services Obligation.  In addition to the obligations Executive
 owes to the Company while an employee of the Company, for the one (1) year
period following termination, for whatever reason, of Executive’s employment
with the Company, Executive will not, directly or indirectly, provide Restricted
Services (defined below) to or on behalf of any Competitor (defined below) to or
for the benefit of any market in the continental United States and any other
geographic market that the Company is, or is taking material steps to do
business.

 

5.3Definitions.

 

(a)Restricted Services.  “Restricted Services” shall mean services of any kind
or character comparable to those Executive provided to the Company during the
eighteen (18) month period immediately preceding Executive’s last date of
employment with the Company.

 

(b)Competitor.  The term “Competitor” means Amazon.com, Inc., Belk, Inc.,
Bon-Ton Stores, Inc., Burlington Stores, Inc., Dillard’s, Inc., J.C. Penney
Company, Inc.,

13

 

--------------------------------------------------------------------------------

 

Macy’s, Inc., Nordstrom Co., Ross Stores, Inc., Sears Holdings Corporation,
Stage Stores, Inc., Target Corporation, The Gap, Inc., The TJX Companies, Inc.
and Walmart Stores, Inc., including any successors, subsidiaries or affiliates
of such entities.  

 

ARTICLE VI

BUSINESS IDEAS; NON-DISPARAGEMENT

6.1Assignment of Business Ideas.  Executive shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Executive currently holds an interest.
 The Company will own, and Executive hereby assigns to the Company, all rights
in all Business Ideas.  All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law.  Any works that are not found to be “works for
hire” are hereby assigned to the Company.  While employed by the Company and for
one (1) year thereafter, Executive will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world.  After Executive’s employment with the Company terminates,
for whatever reason, Executive will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.  For purposes of this
Article VI, the term “Company” means Kohl’s Department Stores, Inc. and its
parent companies, subsidiaries and other affiliates.

 

6.2Business Ideas.  The term “Business Ideas” as used in this Agreement means
all ideas, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Executive originates, discovers
or develops, either alone or jointly with others while Executive is employed by
the Company and for one (1) year thereafter and which are (a) related to any
business known by Executive to be engaged in or contemplated by the Company,
(b) originated, discovered or developed during Executive’s working hours during
his/her employment with the Company, or (c) originated, discovered or developed
in whole or in part using materials, labor, facilities, Confidential
Information, Trade Secrets, or equipment furnished by the Company.

 

6.3Non-Disparagement.  Executive agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
 Nothing contained in this Section 6.3 shall preclude Executive from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.

 

14

 

--------------------------------------------------------------------------------

 

ARTICLE VII

NON-SOLICITATION OF RESTRICTED PERSONS

7.1Non-Solicitation of Restricted Persons.  While Executive is employed by
Company, and for a period of 12 months immediately following the end, for
whatever reason, of Executive’s employment with Company, Executive shall not
directly or indirectly solicit any Restricted Person to provide services to or
on behalf of a person or entity in a manner reasonably likely to pose a
competitive threat to Company.  For purposes of this Article VII, the term
“Company” means Kohl’s Department Stores, Inc. and its parent companies,
subsidiaries and other affiliates.

7.2Restricted Person. The term “Restricted Person” means an individual who, at
the time of the solicitation, is an employee of Company and (i) who is a
top-level employee of Company, has special skills or knowledge important to
Company, or has skills that are difficult for Company to replace and (ii) with
whom Executive had a working relationship or about whom Executive acquired or
possessed specialized knowledge, in each case, in connection with Executive’s
employment with Company and during the 12 month period immediately prior to the
end of Executive’s employment with Company.

ARTICLE VIII

GENERAL PROVISIONS

8.1Notices.  Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 8.1):

 

 

(a)

If to the Company:

 

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, WI  53051

Attn:  Kevin Mansell, Chairman, President and CEO

 

 

(b) 

If to Executive:

 

Any notice to be given to the Executive may be addressed to him/her at the
address as it appears on the payroll records of the Company or any subsidiary
thereof.

 

Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

15

 

--------------------------------------------------------------------------------

 

8.2Executive Disclosures and Acknowledgments.

 

(a)Prior Obligations.  Attached as Exhibit B is a list of prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Executive has entered into which may
restrict Executive’s ability to perform Executive’s duties as an employee for
the Company.

 

(b)Confidential Information of Others.  Executive certifies that Executive has
not, and will not, disclose or use during Executive’s time as an employee of the
Company, any confidential information which Executive acquired as a result of
any previous employment or under a contractual obligation of confidentiality or
secrecy before Executive became an employee of the Company.

 

(c)Scope of Restrictions.  By entering into this Agreement, Executive
acknowledges the nature of the Company’s business and the nature and scope of
the restrictions set forth in Articles IV, V and VII, above, including
specifically Wisconsin’s Uniform Trade Secrets Act, presently § 134.90,  Wis.
Stats.   Executive acknowledges and represents that the scope of such
restrictions are appropriate, necessary and reasonable for the protection of the
Company’s business, goodwill, and property rights.  Executive further
acknowledges that the restrictions imposed will not prevent Executive from
earning a living in the event of, and after, termination, for whatever reason,
of Executive’s employment with the Company.  Nothing herein shall be deemed to
prevent Executive, after termination of Executive’s employment with the Company,
from using general skills and knowledge gained while employed by the Company.

 

(d)Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V and VII, above, to disclose such provisions to any
future or prospective employer.  Executive further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any such employer.  

 

8.3Effect of Termination.  Notwithstanding any termination of this Agreement,
the Executive, in consideration of his/her employment hereunder, shall remain
bound by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive’s employment.  

 

8.4Confidentiality of Agreement.  Executive agrees that, with the exception of
disclosures pursuant to Section 8.2(d), above, Executive will not disclose,
directly or indirectly, any non-public terms of this Agreement to any third
party; provided, however, that following Executive’s obtaining a promise of
confidentiality for the benefit of the Company from Executive’s tax preparer,
accountant, attorney and spouse, Executive may disclose such terms to such of
these individuals who have made such a promise of confidentiality.  This
provision shall not prevent Executive from disclosing such matters in testifying
in any hearing, trial or other legal proceeding where Executive is required to
do so.

 

8.5Cooperation.  Executive agrees to take all reasonable steps during and after
Executive’s employment with the Company to make himself/herself available to and
to

16

 

--------------------------------------------------------------------------------

 

cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved.  Following
Executive’s employment with the Company, the Company agrees to pay reasonable
compensation to Executive and to pay all reasonable expenses incurred by
Executive in connection with Executive’s obligations under this Section 8.5.

 

8.6Effect of Breach.  In the event that Executive breaches any provision of this
Agreement or any restrictive covenant agreement between Company and Executive
which is entered into subsequent to this Agreement, Executive agrees that the
Company may suspend all payments to Executive under this Agreement (including
any Severance Payment), recover from Executive any damages suffered as a result
of such breach and recover from Executive any reasonable attorneys’ fees or
costs it incurs as a result of such breach.  In addition, Executive agrees that
the Company may seek injunctive or other equitable relief, without the necessity
of posting bond, as a result of a breach by Executive of any provision of this
Agreement.

 

8.7Entire Agreement.  This Agreement together with the Company’s April 24, 2018
offer of employment contains the entire understanding and the full and complete
agreement of the Parties and supersedes and replaces any prior understandings
and agreements among the Parties with respect to the subject matter hereof.

 

8.8Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

8.9Consideration.  Execution of this Agreement is a condition of Executive’s
employment with the Company and Executive’s continued employment by the Company,
and the benefits provided to Executive under this Agreement as well as those
described in the Company’s April 24, 2018 offer of employment, constitute the
consideration for Executive’s undertakings hereunder.

 

8.10Amendment.  This Agreement may be altered, amended or modified only in
writing, signed by both of the Parties hereto.

 

8.11Assignability.  This Agreement and the rights and duties set forth herein
may not be assigned by Executive, but may be assigned by the Company, in whole
or in part.  This Agreement shall be binding on and inure to the benefit of each
party and such party’s respective heirs, legal representatives, successors and
assigns.

 

8.12Severability.  The obligations imposed by, and the provisions of, this
Agreement are severable and should be construed independently of each other.  If
any court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then such invalidity or unenforceability
shall have no effect on the other provisions hereof, which shall remain valid,
binding and enforceable and in full force and effect, and such invalid or
unenforceable provision shall not affect the validity of any other provision.

 

17

 

--------------------------------------------------------------------------------

 

8.13Waiver of Breach.  The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

8.14Governing Law; Construction.  This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to any rules of
construction concerning the draftsman hereof.

 

8.15Section 409A Compliance.  The Company and Executive intend that any amounts
or benefits payable or provided under this Agreement comply with the provisions
of Section 409A of the Internal Revenue Code and the treasury regulations
relating thereto so as not to subject Executive to the payment of the tax,
interest and any tax penalty which may be imposed under Code Section 409A.  The
provisions of this Agreement shall be interpreted in a manner consistent with
such intent.  In furtherance thereof, to the extent that any provision hereof
would otherwise result in Executive being subject to payment of tax, interest
and tax penalty under Code Section 409A, the Company and Executive agree to
amend this Agreement in a manner that brings this Agreement into compliance with
Code Section 409A and preserves to the maximum extent possible the economic
value of the relevant payment or benefit under this Agreement to Executive.

 

8.16Consistency With Applicable Law.  Executive acknowledges and agrees that
nothing in this Agreement prohibits Executive from reporting possible violations
of law to any governmental agency or entity or making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year written above.

 

KOHL’S DEPARTMENT STORES, INC.:

 

By: /s/ Michelle Gass

Michelle Gass

Chief Merchandising and Customer Officer and

Chief Executive Officer-elect

 

 

EXECUTIVE:

 

 

By:  /s/ Doug Howe

Doug Howe

 




18

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

BASE COMPENSATION

 

 

Executive’s annual base compensation as of the date of this Agreement is Nine
Hundred and Fifty Thousand and no/100 Dollars ($950,000).

 

 




19

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

PRIOR OBLIGATIONS

 

 

Executive’s obligations set forth in “Section 4” on the page of the agreement
previously provided to Company.

20

 